Case 1:19-sc-00747-DAR Document 8 Filed 12/12/19 Page 1 of 2

AQ 98C (08/18) Warrant by Telephone or Other Reliable Electronle Means 4 Original q Duplicate Original

UNITED STATES DISTRICT COURT

for the

District of Columbia
In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address)
IN THE MATTER OF THE APPLICATION OF THE UNITED STATES OF
AMERICA FOR AN ORDER AUTHORIZING THE MONITORING OF
GLOBAL POSITIONING SYSTEM INFORMATION AND CELL SITE
DATA FOR AT&T CELL PHONE WITH TELEPHONE NUMBER
323-200-7137, IMSI NUBMER 310410925249528 AND IMEI )
3548330926988215

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

)
)
) Case No» 19-sc=747
)
)

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the —____ District of Columbia

(identify the person or describe the property to be searched and give its location):

See Attachment A incorporated herein.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See Attachment B incorporated herein.

YOU ARE COMMANDED to execute this warrant on or before April 19, 2019 (not to exceed 14 days)
CO in the daytime 6:00 a.m. to 10:00 p.m. @at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to | Magistrate Deborah A. Robinson

(United States Magistrate Judge)

@ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

0 for days (not to exceed 30) + until, the facts justifying, the later specific date of 08/03/2019

Digitally signed by Deborah A,

Deborah A. Robinson Robinson
Date and time issued: 04/05/2019 Date: 2019.04.05 15:22:20 -04'00'

Judge's signature

City and state: Washington, D.C. _ Magistrate Judge Deborah A. Robinson

Printed name and title
 

Case 1:19-sc-00747-DAR Document 8 Filed 12/12/19 Page 2 of 2

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19-s0-747 haley tour Gur ) PULA
Inventory made in the presence of : ‘ ,
Zi

 

Inventory of the property taken and name(s) of any person(s) seized:

fu eecckered GPs Locaruw ara frosre Teté/WINE worsen = F2F~ zug PIF 2

Flirg yf li waive Grt7- asl dltary ei te gn

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

e

Date: i7/ if 2014 Zo!

 

ZO Exeeuting officer's signature
. SLt_LO9¢ PLEA

Printed name and title

 

 

 
